FIRST EAGLE FUNDS First Eagle Global Income Builder Fund 1345 Avenue of the AmericasNew York, New York 10105(800) 334-2143 SUPPLEMENT DATED JANUARY 2, 2013TO PROSPECTUS DATED MARCH 1, 2012 Fees and Expenses First Eagle Investment Management LLC is pleased to have extended the Fee Waiver and Expense Reimbursement Agreement benefiting First Eagle Global Income Builder Fund as follows: First Eagle Global Income Builder Fund The Adviser has contractually agreed to waive its management fee and/or reimburse expenses so thatthe total annual operating expenses (excluding certain items) of this Funds ClassA shares do not exceed 1.30%, ClassC shares do not exceed 2.05%, and ClassI shares do not exceed 1.05% through December31, 2013. * The information in this Supplement modifies the First Eagle Global Income Builder Fund Prospectus dated March 1, 2012. In particular, and without limitation, the information contained in this Supplement modifies (and if inconsistent, replaces) information contained in that section of the Prospectus entitled First Eagle Global Income Builder FundFees and Expenses.
